Citation Nr: 1131843	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-41 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran provided testimony before the undersigned at a Travel Board hearing in New York, New York, in April 2011; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

The facts of this case are not in dispute.  The Veteran was diagnosed with tinnitus during a January 2007 VA examination.  Service connection for this disability was established in a March 2007 rating decision.  The RO evaluated the Veteran's tinnitus as 10 percent disabling.  In an October 2009 VA Form 9 the Veteran indicated that his tinnitus had worsened. 

The Veteran's current bilateral tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 10 percent disability rating is the maximum rating available.  Also, DC 6260 explicitly states it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 2.   

The Board concludes that the currently assigned 10 percent disability rating is the highest rating assignable under DC 6260.  Although the Veteran essentially argues that his tinnitus has worsened since the initial evaluation, there is no legal basis upon which to award a higher rating under the relevant Diagnostic Code.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings.  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  However, as noted, the Veteran's claim lacks legal merit; thus, the duties to notify and assist are not applicable.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

An initial disability evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran reported on his VA Form 9 that his hearing loss had worsened since his initial evaluation.  As the most recent VA examination was conducted in May 2009 and a private audiological examination report in April 2011 is inadequate for rating purposes, the Board finds that another VA audiological examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner and all indicated studies should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  

2.  Then, review the evidence in its entirety and readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


